180 S.W.3d 1 (2005)
Avery MASON, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 85669.
Missouri Court of Appeals, Eastern District, Division Three.
November 8, 2005.
Motion for Rehearing and/or Transfer Denied December 22, 2005.
Edward Scott Thompson, St. Louis, MO, for appellant.
Deborah Daniels, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and BOOKER T. SHAW, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied December 22, 2005.

ORDER
PER CURIAM.
Avery Mason ("Movant") appeals the judgment of the motion court denying his Rule 29.15 post-conviction motion after an evidentiary hearing. Movant was convicted by a jury of first degree burglary, Section 569.160 RSMo 2000, and two counts of third degree assault, Section 565.070, RSMo 2000. Movant was sentenced to twenty years' imprisonment on the burglary charge and one year each on the assault charges, with the sentences to be served consecutively. We affirm.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. The trial court's judgment was supported by substantial evidence on the record. No precedential or jurisprudential purpose would be served by an opinion reciting the detailed facts and restating the general principles of law. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).